       Case 2:21-cr-00380-FLA Document 1 Filed 08/17/21 Page 1 of 4 Page ID #:1FILED
                                                                           CLERK, U.S. DISTRICT COURT


                                                                           08/17/21

                                                                                DM
                                                                         CENTRAL DISTRICT OF CALIFORNIA
                                                                           BY: ___________________ DEPUTY



1

2

3

4

5

6

7

8                           UNITED STATES DISTRICT COURT

9                     FOR THE CENTRAL DISTRICT OF CALIFORNIA

10                               June 2021 Grand Jury

11   UNITED STATES OF AMERICA,                CR 2:21-cr-00380-FLA

12             Plaintiff,                     I N D I C T M E N T

13             v.                             [18 U.S.C. § 922(g)(1): Felon in
                                              Possession of a Firearm and
14   MARKKIS PORCHAE SONIER,                  Ammunition; 18 U.S.C. § 924(d)(1)
                                              and 28 U.S.C. § 2461(c): Criminal
15             Defendant.                     Forfeiture]

16

17        The Grand Jury charges:
18                             [18 U.S.C. § 922(g)(1)]
19        On or about July 13, 2021, in Los Angeles County, within the
20   Central District of California, defendant MARKKIS PORCHAE SONIER
21   knowingly possessed a firearm, namely, a Rossi, model 35102, .38
22   Special caliber revolver, bearing serial number EY47625, and
23   ammunition, namely, four rounds of Remington .38 Special caliber
24   ammunition and one round of Winchester .38 Special caliber
25   ammunition, in and affecting interstate and foreign commerce.
26        Defendant SONIER possessed such firearm and ammunition knowing
27   that he had previously been convicted of at least one of the
28
       Case 2:21-cr-00380-FLA Document 1 Filed 08/17/21 Page 2 of 4 Page ID #:2



1    following felony crimes, each punishable by a term of imprisonment

2    exceeding one year:

3            (1)      Corporal Injury to Cohabitant, in violation of

4    California Penal Code Section 273.5, in the Superior Court of the

5    State of California, County of Riverside, Case Number 1200277, on or

6    about November 15, 2012;

7            (2)      Statutory Rape, in violation of California Penal Code

8    Section 261.5(c), in the Superior Court of the State of California,

9    County of Riverside, Case Number 1202623, on or about November 29,

10   2012;

11           (3)      Carjacking, in violation of California Penal Code

12   Section 215(a), in the Superior Court of the State of California,

13   County of Los Angeles, Case Number 104162, on or about June 24, 2014;

14           (4)      Second Degree Robbery, in violation of California

15   Penal Code Section 211, in the Superior Court of the State of

16   California, County of Los Angeles, Case Number 104162, on or about

17   June 24, 2014; and

18           (5)      Assault with a Deadly Weapon, in violation of

19   California Penal Code Section 245(a)(1), in the Superior Court of the

20   State of California, County of Los Angeles, Case Number 104162, on or

21   about June 24, 2014.

22

23

24

25

26

27

28

                                             2
       Case 2:21-cr-00380-FLA Document 1 Filed 08/17/21 Page 3 of 4 Page ID #:3



1                                   FORFEITURE ALLEGATION

2                [18 U.S.C. § 924(d)(1) and 28 U.S.C. § 2461(c)]

3         1.    Pursuant to Rule 32.2 of the Federal Rules of Criminal

4    Procedure, notice is hereby given that the United States of America

5    will seek forfeiture as part of any sentence, pursuant to Title 18,

6    United States Code, Section 924(d)(1), and Title 28, United States

7    Code, Section 2461(c), in the event of the defendant’s conviction of

8    the offense set forth in this Indictment.

9         2.    The defendant, if so convicted, shall forfeit to the United

10   States of America the following:

11              (a)        All right, title, and interest in any firearm or

12   ammunition involved in or used in such offense, including but not

13   limited to the following:

14                    i.      one Rossi, model 35102, .38 Special caliber

15                            revolver, bearing serial number EY47625;

16                ii.         four rounds of Remington .38 Special caliber

17                            ammunition; and

18               iii.         one round of Winchester .38 Special caliber

19                            ammunition.

20              (b)     To the extent such property is not available for

21   forfeiture, a sum of money equal to the total value of the property

22   described in subparagraph (a).

23        3.    Pursuant to Title 21, United States Code, Section 853(p),

24   as incorporated by Title 28, United States Code, Section 2461(c), the

25   defendant, if so convicted, shall forfeit substitute property, up to

26   the value of the property described in the preceding paragraph if, as

27   the result of any act or omission of the defendant, the property

28   described in the preceding paragraph or any portion thereof (a)

                                                3
       Case 2:21-cr-00380-FLA Document 1 Filed 08/17/21 Page 4 of 4 Page ID #:4



1    cannot be located upon the exercise of due diligence; (b) has been

2    transferred, sold to, or deposited with a third party; (c) has been

3    placed beyond the jurisdiction of the court; (d) has been

4    substantially diminished in value; or (e) has been commingled with

5    other property that cannot be divided without difficulty.

6                                                A TRUE BILL
7

8
                                                        /S/
                                                 Foreperson
9

10   TRACY L. WILKISON
     Acting United States Attorney
11

12

13   SCOTT M. GARRINGER
     Assistant United States Attorney
14   Chief, Criminal Division

15   JOSHUA O. MAUSNER
     Assistant United States Attorney
16   Deputy Chief, General Crimes
     Section
17
     ANNA P. FARIAS-EISNER
18   Assistant United States Attorney
     General Crimes Section
19

20

21

22

23

24

25

26

27

28

                                             4
